Berry, J.
Action to determine an adverse claim to vacant and unoccupied real estate. Defence, a tax title under a judgment entered and sale had in proceedings under chapter 135, Laws 1881, to enforce payment of taxes delinquent in and prior to 1879. The judgment is found to have been regular upon its own face, but it is also found that the land in controversy is not mentioned or described in the published delinquent tax list on file in the office of the clerk of the district court of St. Louis county where the land lies. Section 73, chapter 11, Gen. St. 1878, enacts that, “when the last publication [of the delinquent list] shall have been made, the notice shall be deemed to have been served, and the court to have acquired full and *339complete jurisdiction to enforce, against each piece or parcel of land in said published list described, the taxes, accrued penalties, and costs upon it then delinquent,” etc.
As held in Eastman v. Linn, 26 Minn. 215, (2 N. W. Rep. 693,) in construing provisions of the tax law of 1874 similar to those of the act of 1878, applicable to the sale here in question, the publication of a delinquent list, as required by law, “is a jurisdictional prerequisite to the entry of any valid judgment against any property” mentioned therein, and it is “competent to show such want of jurisdiction for the purpose of impeaching the judgments, and the sales made ununder them, for'it is so expressly provided by the statutes in question (see Laws 1874, c. 1, § 125; Id. c. 2, § 15; and Gen. St. 1878, c. 11, .§ 85;) and the words which we have italicized in the above quotation from section 73 confine the jurisdiction of the court to land in the published list described.
From these premises it necessarily follows that the judgment in the case at bar was rendered without jurisdiction, and is therefore void. See Knudson v. Curley, 30 Minn. 433, (15 N. W. Rep. 873.)
But in section 7 of chapter 135 of the Laws of 1881, under which the judgment was rendered and the sale had, it is enacted that “the judgment and sale herein provided for shall not be set aside unless the action in which the validity of the judgment or sale shall be called in question, or the defence to any action alleging its validity, be brought within nine months of the date of said sale.” The present action was brought long after the expiration of the nine months mentioned, and the defendant insists that it is therefore barred. But it is otherwise determined and settled in Sanborn v. Cooper, 31 Minn. 307, (17 N. W. Rep. 856,) where it is held that, to set an analogous statute of limitations in motion, “a tax judgment-authorizing a sale ” is necessary. Of course, this must have had reference to a valid judgment, and not to one which was no judgment, because void, and, in the case at bar, void upon the face of the record. The dissenting opinion of the chief justice shows that it was so understood. And it is further to be observed that the language of the act of 1874, construed in Sanborn v. Cooper, is that no sale shall be set aside, etc.; while the language of section 7 of the act of 1881, *340which we are considering, is that the judgment and sale herein provided for shall not be set aside, etc. We are not prepared to hold that the words “herein provided for” do not expressly limit the judgment against which the limitation of actions runs to such as are rendered in the exercise of the jurisdiction conferred by the statute, excluding all others.
Judgment reversed, and case remanded.